Citation Nr: 1452218	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  06-21 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for headaches.  

2.  Entitlement to service connection for heart palpitations.  

3.  Entitlement to service connection for breathing difficulties and chest discomfort.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The Veteran served on active duty from December 1975 to October 1979.  He had subsequent service, including active duty for training (ACDUTRA) from February to July 1984, and a period of active duty in the Southwest Asia theater of operations from August 1991 to April 1992.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2003 rating decision of the Phoenix, Arizona, Department of Veterans Affairs (VA) Regional Office (RO).  

The claims were previously remanded in October 2009, January 2012, and July 2013.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Regrettably, this case must be remanded again.  

The Veteran contends that his claimed disabilities are due to undiagnosed illness, or part of a constellation of symptoms due to an illness as described under 38 C.F.R. § 3.317.  

While on appeal, the Veteran's representative contends that the Veteran's headaches are due to a constellation of symptoms due to illness described under 38 C.F.R. § 3.317, or in the alternative, are secondary to the Veteran's service-connected posttraumatic stress disorder (PTSD).  The medical evidence of record indicates that the Veteran had headaches following service performed in Southwest Asia, but that these headaches were not found to have been related to a migraine type pattern that is currently diagnosed.  The AOJ must address whether the symptoms, regardless of diagnosis, are related to service.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  

Additionally, the Veteran's representative submitted Internet links indicating  a correlation between migraines and PTSD.  This should be considered in connection with the claim of headaches on a secondary basis to PTSD.  

The AOJ should also provide the Veteran the laws and regulations as they pertain to headaches secondary to PTSD.  

Moreover, the March 2014 VA medical opinions did not provide sufficient information to make a decision on these claims.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2014); see also McLendon v. Nicholson, 20 Vet. App 79 (2006).  The March 2014 VA medical opinion was simply a recitation of the February 2012 VA examination and opinion which was previously noted to provide an insufficient rationale for the opinions rendered.  If an examination report does not contain sufficient detail, it is incumbent to return the report as inadequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2014).  The opinions are inadequate in this regard.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any new treatment records, VA or non-VA, that may have come into existence since the time the claims file was last updated by AOJ.  

2.  The AOJ should provide the Veteran with the laws and regulations of secondary service connection.  See 3.310.  

3.  The Veteran should be afforded an appropriate VA examination to determine the origin and nature of his headache disorder.  The claims folder (VBMS file) must be made available and reviewed by the examiner in connection with the examination of the Veteran.  All indicated studies should be performed.  The examiner must provide an opinion indicating whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's headache disorder was due to service or caused or aggravated by his service-connected PTSD.  The AOJ must consider the provisions of 38 C.F.R. § 3.317 and 38 C.F.R. § 3.310.  The examiner should consider the Veteran's statements and also the Internet cites regarding headaches related to PTSD, provided by the Veteran's representative.  If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the headache disorder (i.e., a baseline) before the onset of the aggravation.  

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

Supporting rationale must be provided with all requested opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

4.  The Veteran should undergo a VA undiagnosed illness examination to determine the nature and etiology of any heart palpitations or breathing difficulties and chest discomfort that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's post-service medical records, and assertions.  The examiner must elicit a full history from the Veteran regarding the above indicated symptoms and any others that the Veteran reports.  The examiner must first provide the following opinions, in light of all prior examination findings and all the evidence of record: 1) is it at least as likely as not that each noted symptom (heart palpitations, breathing difficulties and chest discomfort) is due to a known diagnosable disease entity; and 2) for each known clinical diagnosis, if any, the examiner must opine regarding whether it is at least as likely as not (50 percent probability or greater) that each currently diagnosed disability is due to an event or incident of the Veteran's period of active service or otherwise related thereto.  

Then, the examiner must provide the following opinions regarding the symptoms not part of a known clinical diagnosis: is it at least as likely as not (50 percent probability or greater) that the Veteran's symptoms constitute an undiagnosed illness or medically unexplained chronic multisymptom illness.  

A medically unexplained chronic multisymptom illness is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), OR a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology are not considered medically unexplained.  

Objective indications of chronic disability include signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  

Supporting rationale must be provided with all requested opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claims based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

